
	

114 HRES 308 IH: Recognizing the importance of the Wisconsin Idea and the University of Wisconsin System for the benefit they have brought and continue to bring to the State of Wisconsin, the United States, and the world.
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 308
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. Kind (for himself, Mr. Pocan, and Ms. Moore) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the importance of the Wisconsin Idea and the University of Wisconsin System for the
			 benefit they have brought and continue to bring to the State of Wisconsin,
			 the United States, and the world.
	
	
 Whereas the Wisconsin Idea defines the University system’s contributions to the State through assisting and advising State and local governments, guiding in the development of public policy, offering information and technological advancement, and researching issues affecting the people of the State of Wisconsin, the United States, and the world;
 Whereas the University of Wisconsin System echoes the Wisconsin Idea in their mission statement, which is to develop human resources, to discover and disseminate knowledge, to extend knowledge and its application beyond the boundaries of its campuses, and to serve and stimulate society by developing in students heightened intellectual, cultural, and humane sensitivities, scientific, professional, and technological expertise, and a sense of purpose. Inherent in this broad mission are methods of instruction, research, extended training, and public service to educate people and improve the human condition. Basic to every purpose of the UW System is the search for truth;
 Whereas the Wisconsin Idea often is credited to former UW President Charles Van Hise, who stated in a 1904 speech, I shall never be content until the beneficent influence of the University reaches every home in the state;
 Whereas former Wisconsin Governor Robert La Follette played a prominent role in working with his former classmate President Van Hise to connect the University System with the rest of the State;
 Whereas former University President John Bascom instilled in both President Van Hise and Governor La Follette his belief that the University’s service to the State was a moral obligation;
 Whereas the author Charles McCarthy formalized the Wisconsin Idea in 1912 in a book by that title; Whereas the Wisconsin Idea as referenced in a university publication later described the Idea as being that the boundaries of the campus are the boundaries of the state;
 Whereas the success of the Wisconsin Idea has been clear since its beginning as President Theodore Roosevelt declared that, in no other state in the union has any university done the same work for the community than has been done in Wisconsin by the University of Wisconsin;
 Whereas prior to the formalization of the Wisconsin Idea, the two separate University systems already extended their work outside of their campuses through agricultural education and research, off-campus mechanics training for factory workers, summer institutes for schoolteachers, and summer sessions for professionals and non-traditional students;
 Whereas shortly after the birth of the Wisconsin Idea, the University of Wisconsin System created the extension division to expand the reach of the system’s educational opportunities and knowledge, specifically in the area of health for children and adults;
 Whereas since the Idea’s inception, the University of Wisconsin System has worked tirelessly to spread knowledge and educational resources in a wide variety of disciplines from campuses to all parts of the State;
 Whereas the University of Wisconsin System currently operates 13 four-year universities and 13 freshman-sophomore college campuses throughout the State, while also maintaining offices in all 72 counties, thus carrying on the legacy of the Wisconsin Idea by delivering educational opportunities and resources throughout the State;
 Whereas the University of Wisconsin System currently enrolls about 180,000 students from all parts of the State, all walks of life, all 50 States, and over 120 countries; and
 Whereas students and faculty of the University of Wisconsin System continuously work with the vision of the Wisconsin Idea in mind, as documented by the system’s Wisconsin Idea database: Now, therefore, be it
	
 That the House of Representatives recognizes the significant contributions of the Wisconsin Idea and the University of Wisconsin System to the State of Wisconsin, the United States, and the world.
		
